Per Curiam.

The record indicates that the defendants in
good faith relied on interpretations and rulings of the War Department, for which the work was being done, insofar as the application of the Fair Labor Standards Act of 1938 (U. S. Code, tit. 29, § 201 et seq.) to plaintiff is concerned, and the action is therefore barred (Portal-to-Portal Act of 1947, § 9; U. S. Code, tit. 29, § 258; Kenny v. Wigton-Abbott Corp., 80 F. Supp. 489, 496).
The judgment should be reversed, with costs, and judgment directed for defendants, with costs.
Hoestadter, Pecora and Hecht, JJ., concur.
Judgment reversed, etc.